Mr. Justice Aldrey
delivered the opinion of the court.
The Martinez Chapel children are joint owners by inheritance of a house in Caguas and in order to sever the common ownership they executed an instrument on July 21, 1915, by which they all agreed that the house should be conveyed to one of the heirs who bound himself to pay the value of the interests of each of the others in cash. Two minor heirs were represented in the instrument by their mother with patria potestas, she having no interest in the estate.
The said instrument having been presented in the Registry of Property of Caguas, the acting registrar refused to admit the same to record on the ground that the contract embodied therein involved an alienation by the mother with patria potestas over her minor children, without the authorization of court required by section 229 of the Civil Code as amended by the Act of March 9, 1911.
The same question which is raised by the Acting Registrar of Caguas was decided by this court in the case of Sánchez v. Registrar of Property, 21 P. R. R. 453, in which we arrived at the conclusion that section 229 of the Civil Code, as amended by Act No. 33 of March 9, 1911, is not applicable to a division of common property in which minors are interested, because said division is governed by section 413 in connection with section 1027 of the said code and this section does not require the authorization of court to effect a division of property owned in common by minors when they are re*332presented, by their father or mother, nor was it repealed by section 3 of the Act of March 9, 1911.
In that case the same question raised in this appeal was considered carefully and as the respondent registrar has not filed a brief in support of his conclusion which is contrary to the doctrine laid down in the case cited, we have nothing to add to what we then said except that our opinion is in harmony with the decision of the General Directorate of Registries of Spain of October 9, 1901.
The decision appealed from is reversed and the record of the instrument ordered.

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.